Case: 14-7073   Document: 17     Page: 1   Filed: 07/01/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            MARCUS SEBASTIAN PAYNE,
                Claimant-Appellant,

                            v.

    SLOAN D. GIBSON, ACTING SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                       2014-7073
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 13-3384, Judge William A. Moor-
 man.
                ______________________

                     ON MOTION
                 ______________________

                      PER CURIAM.
                       ORDER
     Marcus Sebastian Payne moves for the court to take
 judicial notice of certain documents that he states were
 not before the Court of Appeals for Veterans Claims
 (“Veterans Court”). He separately moves to supplement
 the appendix and for leave to file a supplemental brief.
Case: 14-7073         Document: 17   Page: 2   Filed: 07/01/2014



 2                                             PAYNE   v. GIBSON



     The record on appeal should only include the papers
 and exhibits filed in the Veterans Court. See Fed. R. App.
 P. 10(a). Although the Federal Rules of Evidence author-
 ize judicial notice of certain documents outside of the
 record, the court is not persuaded that such action is
 warranted here. See Fed. R. Evid. 201. Additionally, the
 rules do not contemplate filing a supplemental brief. See
 Fed. R. App. P. 28.
       Accordingly,
       IT IS ORDERED THAT:
       The motions are denied.
                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


 s26